In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-00897-CR
          01-03-00898-CR
____________

ANGEL TELLO, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause Nos. 857206 and 857144



MEMORANDUM  OPINION
	Appellant pleaded guilty to charges of aggravated assault and aggravated
robbery after having reached plea bargain agreements with the State.  The trial court
followed the plea agreements and sentenced appellant to confinement for seven years
in each case.  Timely notice of appeal was filed.  We dismiss for lack of jurisdiction.
	Rule 25.2(a) of the Texas Rules of Appellate Procedure provides that, in a
plea-bargained case in which the punishment assessed does not exceed the plea
agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after getting the trial court's permission to
appeal.  Tex. R. App. P. 25.2(a)(2).  The trial court's certification of defendant's right
to appeal in each case states that this is a plea-bargained case and the defendant has
no right to appeal.  See Tex. R. App. P. 25.2(d).
	We also note that appellant waived his right to appeal in each case.  See
Buck v. State, 45 S.W.3d 275, 278 (Tex. App.--Houston [1st Dist.] 2001, no pet.).
	Accordingly, we dismiss the appeals for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.   Tex. R. App. P. 47.2(b).